Filed 3/11/14 P. v. Keim CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       SECOND APPELLATE DISTRICT
                                                     DIVISION SIX

THE PEOPLE,                                                                   2d Crim. No. B249291
                                                                            (Super. Ct. No. F468001)
                 Plaintiff and Respondent,                                  (San Luis Obispo County)
v.
DONOVAN ERIC KEIM II,
                   Defendant and Appellant.



                   Donovan Eric Keim appeals from the judgment entered after he pled no
contest to first degree residential burglary (Pen., Code, § 459)1 and grand theft of firearms,
ammunition, coins, and personal property (§ 487, subd. (a)). The trial court suspended
imposition of sentence, granted probation with 353 days county jail, and ordered appellant
to pay a $240 restitution fine (§ 1202.4, subd. (b)), a $240 probation revocation fine (§
1202.44), and a $1,000 statutory fine. Following a March 28, 2013 contested hearing,
appellant was ordered to pay $87,845.86 victim restitution, of which appellant and a
codefendant (Rudy Coronado) were ordered to jointly and severally pay $83,693.92, and
appellant was ordered to pay the $4,151.94 remaining balance.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.




1   All statutory references are to the Penal Code.
              On December 26, 2013, we advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished us to consider. No response
has been received from appellant.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                               Hugh F. Mullen III, Judge

                       Superior Court County of San Luis Obispo

                          ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Respondent.




                                             3